Plaintiff in error, hereinafter called defendant, was convicted in the district court of Delaware county of the crime of larceny of live stock, and his punishment fixed by the court at imprisonment in the state penitentiary for a period of three years.
Judgment was rendered on April 10, 1931. The time to file an appeal in the case expired on the 10th day of October, 1931, at midnight. The appeal was not filed in this court until the 16th day of October, 1931. Section 2808, C. O. S. 1921, provides:
"* * * In felony cases the appeal must be taken within six months after the judgment is rendered. * * *". *Page 327 
Where the appeal is not filed within the time required by such section, this court obtains no jurisdiction and the attempted appeal will be dismissed. Kanamaya v. State,6 Okla. Cr. 208, 118 P. 151; Gorman v. State, 9 Okla. Cr. 351,131 P. 939; Rogers v. State, 53 Okla. Cr. 173, 8 P.2d 1111.
The petition in error not having been filed in this court within the six months required by law, this court obtained no jurisdiction.
The attempted appeal is therefore dismissed.
EDWARDS, J., concurs. DAVENPORT, P. J., absent, not participating.